DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 50 is objected to because of the following informality.  
In the first line of the last paragraph of the claim, “positions,” should be corrected to “positions” i.e. deleting the partial underlining. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32, 34-42, 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padula patent number 4,252,419 in view of Augusto patent number 4,407,571.
With respect to claim 30, Padula discloses the limitations therein including the following: a device for optical measurement (abstract); comprising a frame having a 
 With respect to claim 30, Padula discloses as is set forth above but does not disclose the plates having through grooves. However, applicant is using the through grooves as horizontal and vertical transparent portions relative to the frame, the horizontal and vertical portions moving relative to each other and relative to the frame so that they can be observed either alone or overlapping to provide distance 
With respect to claim 30, Padula discloses and makes obvious the use of plates having through grooves for the reasons set forth above. Regardless, Padula discloses that the horizontal and vertical portions can be moved relative to each other, can be used either alone or overlapping, and are being used to observe a target to provide measurements of the eye. Augusto teaches that in determining measurements of an eye using horizontal and vertical portions moving relative to each other, and which can be used either alone or overlapping, that specifically, these moving portions can be in the form of plates with one plate having horizontal grooves and one plate having vertical grooves, the plates can be moved relative to each other, and can be used either alone or together, for the purpose of viewing a target to provide improved measurements of 
With respect to claim 31, Padula in view of Augusto disclose and teach as is set forth above and Padula further discloses the device having gripping means configured to attach the device to a spectacle frame (fig 2, column 5, line 1-8, clips 15a, 15b for attachment to a spectacle frame). Padula discloses the gripping means for attachment to the frame on an outer side and not on an inner side as claimed. However, having the clips on ether the inner or outer surface of the device of fig 2 to attach to either the inner or outer surface of the spectacle frame would be an obvious matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the slips of Padula as being on the outer surface of the device to attach to an inner surface of a spectacle frame since having the clips on ether the inner or outer surface of the device of fig 2 to attach to either the inner or outer surface 
With respect to claim 32, Padula and Augusto disclose and teach as is set forth above and, as stated in the rejection of claim 30 above, the device of Padula having clips to be mounted to an eyeglass frame together with the eyeglasses to which it is attached can be considered as the claimed “device” with the eyeglass frame being considered as the claimed “frame”. As such the claimed “frame” i.e. eyeglasses frame will inherently have arms extending to the inner side i.e. the temples of the frame, and will inherently be configured to attach to the head of the user i.e. eyeglasses with temples being attached to the head of the user. 
With respect to claim 34, Padula and Augusto disclose and teach as is set forth above and Padula further discloses the width of the vertical grooves between 0.2 and 5 mm (column 5, lines 19-40 i.e. from 2.0 to 3.5 mm). 
With respect to claim 35, Padula and Augusto disclose and teach as is set forth above and Padula further discloses the width of the horizontal grooves between 0.2 and 5 mm (column 5, lines 19-40 i.e. from 2.0 to 3.5 mm). 
With respect to claim 36, Padula and Augusto disclose and teach as is set forth above and Padula further discloses each of the first and second portions allow, in the first or second working position, a shift of the vertical strips with respect to the nasal plane of between 18mm and 40 mm (fig 1, the potential amount of horizontal movement relative to the disclosed ruler attached to the frame). 
With respect to claim 37, Padula and Augusto disclose and teach as is set forth above and Padula further discloses the device comprising measurement means to 
With respect to claim 38, Padula and Augusto disclose and teach as is set forth above and Padula further discloses the measurement means as scaled rulers (fig 1, the disclosed horizontal and vertical rulers attached to the frame). 
With respect to claim 39, Padula and Augusto disclose and teach as is set forth above and Padula further discloses right supporting means configured to support at least one optical element in optical alignment with the right screen (fig 2, column 5, line 1-8, clips 15c, 15d as the supporting means). Specifically, as stated in the rejection of claim 30 above, the device frame can be considered as just the frame disclosed in fig 2. As such, the clips 15c, 15d can be used to attach the frame to spectacle eyeglasses. The right supporting means would be the right clips 15c, 15d, supporting the right screen aligned with a right eyeglass lens. Padula discloses the gripping means for attachment to the frame on an outer side and not on an inner side as claimed i.e. discloses the optical element behind the screen and not in front of the screen as claimed However, having the clips on ether the inner or outer surface of the device of fig 2 to attach to either the inner or outer surface of the spectacle frame would be an obvious matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the slips of Padula as being on the outer surface of the device to attach to an inner surface of a spectacle frame i.e. the optical element in front of the screen since having the clips on ether the inner or outer surface of the device of fig 2 to attach to either the inner or outer surface 
 With respect to claim 40, Padula and Augusto disclose and teach as is set forth above and Padula further discloses left supporting means configured to support at least one optical element in optical alignment with the left screen (fig 2, column 5, line 1-8, clips 15a, 15b as the supporting means). Specifically, as stated in the rejection of claim 30 above, the device frame can be considered as just the frame disclosed in fig 2. As such, the clips 15a, 15b can be used to attach the frame to spectacle eyeglasses. The left supporting means would be the left clips 15a, 15b, supporting the left screen aligned with a left eyeglass lens. Padula discloses the gripping means for attachment to the frame on an outer side and not on an inner side as claimed i.e. discloses the optical element behind the screen and not in front of the screen as claimed However, having the clips on ether the inner or outer surface of the device of fig 2 to attach to either the inner or outer surface of the spectacle frame would be an obvious matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the slips of Padula as being on the outer surface of the device to attach to an inner surface of a spectacle frame i.e. the optical element in front of the screen since having the clips on ether the inner or outer surface of the device of fig 2 to attach to either the inner or outer surface of the spectacle frame would be an obvious matter of design choice for the purpose of attaching the device to be held in place relative to the spectacle frame. 
With respect to claims 41 and 42, Padula and Augusto disclose and teach as is set forth above and Padula further discloses that each of the claimed optical elements 
With respect to claim 45, Padula and Augusto disclose and teach as is set forth above and Padula further discloses that for each of the screens the second plate is shiftable between a position parallel to the first plate for the second working position and a retracted shifted away position for the first working position, the retracted position also being parallel to the first plate (figs 1 and 2). Specifically, second plates “21a” and “21b” are disclosed as always being shifted in planes parallel to first plates “20a” and “20b”. 
With respect to claim 46, Padula and Augusto disclose and teach as is set forth above and Padula further discloses the device having a configuration of an upside down U shape (figs 1 and 2) with an upper horizontal section (figs 1 and 2, portion “11”); right and left vertical sections (figs 1 and 2, the right and left sections where the vertical rulers are located); for the right screen, the first plate is shiftable along a right zone of the horizontal section (figs 1 and 2, first plate “20a” shiftable along the right side of 
With respect to claim 47, Padula and Augusto disclose and teach as is set forth above and Padula further discloses that at least one of the plates can be shifted by micrometric adjustment means (figs 1 and 2, the plates being shifted by hand relative to the ruler and can inherently be shifted by micometric amounts of change). 
Allowable Subject Matter
Claims 25-29, 50 and 51 are allowed.
Claims 33, 44, 48, 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 25 (i.e. claims 25-29), none of the prior art either alone or in combination disclose or teach of the claimed method for designing a pair of ophthalmic lenses specifically including, as the distinguishing features in combination with the other limitations, the claimed . 
Response to Arguments
Applicant's arguments filed December 6, 2021 with respect to independent claim 30 (and its corresponding rejected dependent claims as set forth above) have been fully considered but they are not persuasive. 
With respect to claim 30, applicant argues that the examiner had found claim 44 to be allowable if rewritten to include all of the limitations of the base claim and any intervening claims but now includes the term “shiftable” instead of “tiltable” to avoid conflict with claims 44 and 45. However, claim 45 was rejected in the prior office action and is rejected herein. What made claim 44 allowable, was its combination of limitations including that for the first working position the second plate is moved to a retracted tilted away position. The claimed “shifted position” which is a broader version then both claims 44 and 45 is disclosed by Padula as per the rejection of claims 30 and 45 as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 13, 2022